JONES, J
1 An order appointing a 'receiver is an order affecting a substantial right mlade in a special proceeding and is a final order within the meaning of Section 12258, General Code. (Cincinnati, Sandusky & Cleveland Rd. Co. v. Sloan, 31 Ohio St., 1, followed and approved.)
2. A proceeding for the appointment of a receiver does not constitute a chancery case within the purview of Section 6, Article IV, of the Ohio Constitution as amended in 1912. (Thompson v. Denton, 95 Ohio St., 333, overruled.)
3. Such an order is a judgment which may be reviewed by the Court of Appeals on error, but not on appeal.
Judgment affirmed.
Marshall, C. J., Matthias and Day, JJ., concur. Robinson, J, concurs in the judgment but dissents from the syllabus. Wanamiaker and Allen, JJ., not participating.